 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 U.S. BANK TRUST, N.A.,                            Case No.: 2:19-cv-01136-APG-BNW

 4         Plaintiff                             Order Denying Motions Without Prejudice

 5 v.                                                         [ECF Nos. 10, 11]

 6 OLD REPUBLIC NATIONAL INSURANCE
    COMPANY,
 7
            Defendant
 8
           In light of the parties’ stipulation to stay this case (ECF No. 17),
 9
           I ORDER that defendant Old Republic National Insurance Company’s motion to dismiss
10
   (ECF No. 10) and motion to stay (ECF No. 11) are DENIED without prejudice to renew once
11
   the stay is lifted.
12
           DATED this 18th day of December, 2019.
13

14
                                                    ANDREW P. GORDON
15
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
